Case: 12-60504       Document: 00512215625         Page: 1     Date Filed: 04/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 22, 2013
                                     No. 12-60504
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DANIEL TEBOH,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 646 447


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Daniel Teboh, a native and citizen of Cameroon, has filed a petition for
review of the order of the Board of Immigration Appeals (BIA) affirming the
denial of his application for asylum, withholding of removal, and protection
under the Convention Against Torture (CAT). In affirming the denial of asylum,
the BIA concluded that the immigration judge (IJ) did not err in finding that
Teboh was not credible as a witness and that the IJ was reasonable in expecting



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60504     Document: 00512215625     Page: 2   Date Filed: 04/22/2013

                                  No. 12-60504

Teboh to corroborate the factual bases for his claim with statements from his
immediate family members in Cameroon.
      Teboh challenges those conclusions, asserting that he testified consistently
about the facts regarding his persecution and that his testimony was sufficiently
corroborated. Teboh also asserts that the IJ made irrational assumptions about
his ability to gather documents from family members in Cameroon and that the
BIA erred in requiring specific corroborating evidence. The BIA’s decision to
uphold the IJ’s adverse credibility determination is reviewed under the
substantial evidence standard. See Orellana-Monson v. Holder, 685 F.3d 511,
518 (5th Cir. 2012).
      While Teboh discusses the parts of his testimony that were consistent, he
does not specifically address any of the numerous inconsistencies cited by the IJ
and BIA. “[A]n IJ may rely on any inconsistency or omission in making an
adverse credibility determination as long as the totality of the circumstances
establishes that an asylum applicant is not credible.” Wang v. Holder, 569 F.3d
531, 538 (5th Cir. 2009) (emphasis in original) (internal quotation marks and
citation omitted); see § 1158(b)(1)(B)(iii). Teboh has not shown that the evidence
compels the conclusion that he was a credible witness. See Dayo v. Holder, 687
F.3d 653, 657-58 (5th Cir. 2012). Additionally, the BIA did not err regarding its
determination that Teboh failed to adequately support his testimony with
corroborating evidence. See 8 U.S.C. § 1158(b)(1)(B)(ii). Accordingly, Teboh has
not shown that the BIA erred in affirming the denial of his application for
asylum.
      Teboh did not present any argument in the BIA challenging the denial of
his claims for withholding or removal and relief under the CAT, and we therefore
lack jurisdiction to consider such challenges now. See 8 U.S.C. § 1252(d)(1);
Claudio v. Holder, 601 F.3d 316, 318-19 (5th Cir. 2010).
      The petition for review is DENIED.



                                        2